DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s amendments and remarks/arguments filed on 05/03/2021.
Claims 1-13 are pending. 
Claims 1 and 12 are independent.


Response to Arguments
Applicant’s arguments, see pages 5, filed 0, with respect to the rejection(s) of claim(s) 1-13 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Huppunen et al. (US 2009/0251024) in view of Hidehiro Haga et al. (US 2016/0149454).

Drawings
The drawings objection is withdrawn based on applicant’s remarks.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been overcame by amendments from the applicant. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huppunen et al. (US 2009/0251024) in view of Chu et al. (US 2006/0267540).

Re claim 1, Huppunen teaches (Figures 1-5) an electric machine (axial-flux machine) having a stator (stator 24) and having a rotor (rotor 25) rotatably mounted relative to the stator (para 57), wherein the stator comprises:
a stator winding (38, para 52),
at least three teeth (5, para 52), and
at least three grooves (4, para 52), wherein
each tooth (11, 12) of the at least three teeth is arranged along a circumference of the stator between two grooves (see fig. 1, slots; para 52),
(coils 1, 2, 6 and 7; para 52), wherein each of the coils is wound around a tooth of the stator so that the stator winding is a concentrated winding (para 52),
but fails to explicitly teach the winding direction of all coils is the same,
each of the coils is configured to be fed with its own phase current, and
the stator is configured to generate at least two rotary fields with different numbers of pole pairs independently of one another, in particular simultaneously.
Chu teaches (Figures 1-3B) the winding direction of all coils (56a and 56b) is the same (Fig. 3b; para 28),
each of the coils is configured to be fed with its own phase current (para 28), and
the stator is configured to generate at least two rotary fields (para 28; low frequency operation and high frequency operation) with different numbers of pole pairs independently of one another (para 21; 6-pole pairs and 8-pole pairs), in particular simultaneously (para 21 and 28).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Huppunen with the system of Chu to provide high reliability (para 9).

Re claim 2, Huppunen in view of Chu teaches the electric machine according to claim 1, in which the phase currents are out of phase with each other (see Huppunen; para 52-58).

Re claim 3, Huppunen in view of Chu teaches the electric machine according to claim 1, in which a coil (see Huppunen; coils 1, 2, 6 and 7; para 52) of the stator winding (see Huppunen; 38, para 52) is wound around each tooth (see Huppunen; 11,12) of the stator (see Huppunen; para 52).

Re claim 4, Huppunen in view of Chu teaches the electric machine according to claim 1, in which the coils are electrically connected to each other on a first side (see Huppunen; Fig. 3) of the stator via a short-circuit means (see Huppunen; para 53).

Re claim 5, Huppunen in view of Chu teaches the electric machine according to claim 1, in which the coils each comprise a single conductor (see Huppunen; para 52) or each comprise a plurality of conductor filaments that are connected electrically in parallel and arranged parallel to each other (see Huppunen; para 52).

Re claim 6, Huppunen in view of Chu teaches the electric machine according to claim 1, in which the stator is designed to generate at least one rotary field in which the number of pole pairs is variable (see Chu; para 28).

Re claim 7, Huppunen in view of Chu teaches the electric machine according to claim 1, in which the number of conductor sections (see Huppunen; 8) of the coils on two neighboring grooves are different (see Huppunen; para 53-54).

Re claim 12, Huppunen teaches (Figures 1-5) a method for operating an electric machine (axial-flux machine) having the steps: 
providing a stator (stator 24) of the electric machine with at least three teeth (5, para 52), at least three grooves (4, para 52) and a stator winding (38, para 52) which has at least three coils (coils 1, 2, 6 and 7; para 52), and
feeding at least three coils (coils 1, 2, 6 and 7; para 52) of the stator with a separate phase current (para 52), wherein
(11, 12) of the at least three teeth of the stator is arranged along a circumference of the stator between two grooves (Fig. 1, para 52),
each of the coils is wound around a tooth of the stator so that the stator winding is a concentrated winding (Fig. 1, para 52),
but fails to explicitly teach the winding direction of all coils is the same, and
the stator is configured to generate at least two rotary fields having different numbers of pole pairs, in particular simultaneously.
Chu teaches (Figures 1-3b) the winding direction of all coils (56a and 56b) is the same (Fig. 3b; para 28), and
the stator is configured to generate at least two rotary fields (para 28; low frequency operation and high frequency operation) having different numbers of pole pairs, in particular simultaneously (para 21 and 28).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Huppunen with the system of Chu to provide high reliability (para 9).


Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huppunen et al. (US 2009/0251024) in view of Chu et al. (US 2006/0267540) as applied to claim 1 above, and further in view of Dajaku (US 2016/0049838).

Re claim 8, Huppunen in view of Chu teaches the electric machine according to claim 1, but fails to explicitly teach wherein the rotor has an excitation winding and a field winding.
(Figure 1) wherein the rotor (2) has an excitation winding (3) and a field winding (6, para 49-50).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Huppunen with the system of Chu further with the system of Dajaku to make permanent magnets in the rotor superfluous (see Dajaku; para 50).

Re claim 9, Huppunen in view of Chu in view of Dajaku teaches the electric machine according to claim 8, wherein the excitation winding (see Dajaku; 3) has at least three coils (see Dajaku; E1-E5) and each of the coils is connected to a respective separate rectifier (see Dajaku; 4, para 49-50).


Claims 10-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable Huppunen et al. (US 2009/0251024) in view of Chu et al. (US 2006/0267540) as applied to claim 1 above, and further in view of Yoshinaga et al. (US 2005/0073280).

Re claim 10, Huppunen in view of Chu teaches an activation unit for the electric machine according to claim 1, but fails to explicitly teach having a compensation unit which is designed to generate compensation signals for at least partially compensating at least one undesired component of a magnetic force, wherein the magnetic force is induced by a rotary field generated by the stator during operation of the electric machine.
Yoshinaga teaches (Figure 3) having a compensation unit (units 102, 103, 104A) which is designed to generate compensation signals for at least partially compensating at least one undesired component of a magnetic force (para 183-185), wherein the magnetic force is induced by a rotary field generated by the stator during operation of the electric machine (107, para 183-185).

ordinary skill in the art, to modify the system of Huppunen with the system of Chu further with the system of Yoshinaga to reduce magnetic noise in the system (see Yoshinaga; abstract).

Re claim 11, Huppunen in view of Chu in view of Yoshinaga teaches the activation unit according to claim 10, in which the compensation signals are generated at at least one predeterminable operating point of the electric machine (see Yoshinaga; para 183-185).

Re claim 13, Huppunen in view of Chu teaches the method of operating an electric machine according to claim 12, having the steps:
generating at least one rotary field by the stator during operation of the electric machine
(see Huppunen; para 52-53),
but fails to explicitly teach -    generating at least three compensation signals by a compensation unit, wherein each compensation signal is associated with a respective phase current,
superimposing each compensation signal over the respective associated phase current, whereby at least one undesired component of a magnetic force induced by the rotary field is at least partially compensated.
Yoshinaga teaches (Figure 3) - generating at least three compensation signals by a compensation unit (10), wherein each compensation signal is associated with a respective phase current (para 183-185),
superimposing each compensation signal over the respective associated phase current, whereby at least one undesired component of a magnetic force induced by the rotary field is at least partially compensated (para 183-185).
Before the effective filing date of the claimed invention, it would have been obvious to one with
(see Yoshinaga; abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396.  The examiner can normally be reached on Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.